DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s)s 1-3, 9, 17-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. US 2016/0157353 A1.
Regarding claims 1-3, Choi discloses:
A printed circuit board (Fig. 3), comprising:
a first insulating layer (321 topmost layer);
an external connection pad (322 topmost layer) embedded in a first surface of the first insulating layer and having a first externally exposed surface disposed at substantially the same level as the first surface of the first insulating layer; 
a second insulating layer (321 middle layer) disposed on a second surface of the first insulating layer and having a first surface in contact with the second surface of the first insulating layer; and
a first wiring pattern (322 middle layer) embedded in the second insulating layer and exposed from the first surface of the second insulating layer to be in contact with a second externally exposed surface (w/ 323) of the external connection pad opposing the first externally exposed surface.
(claim 2) a second wiring pattern (322 middle layer), a third wiring pattern (322 lowest layer), a via (323).
(claim 3) an outermost wiring pattern (including 605/607).
Regarding claim 9, Choi discloses:
A printed circuit board (Fig. 3), comprising: 
a first insulating layer (321 topmost layer);
a first external connection pad (322 topmost layer) and a second external connection pad (322 topmost layer) embedded in the first insulating layer, the second external connection pad being spaced apart from the first external connection pad; and
a second insulating layer (321 middle layer) comprising a first wiring pattern (322 middle layer) connected to each of the first external connection pad and the second external connection pad,
wherein first surfaces of the first and second external connection pads are exposed to a first surface of the first insulating layer and substantially coplanar with the first surface of the first insulating layer, and
the first insulating layer and the second insulating layer are different layers from each other.
Regarding claims 17-21, Choi discloses:
An electronic component package (Fig. 3), comprising: 
a printed circuit board (320’) comprising a first insulating layer (321 topmost layer), in which an external connection pad (322/323 topmost layer) is embedded, having a thickness substantially the same as a thickness of the external connection pad, and a second insulating layer (321 middle layer) having a first surface in contact with the first insulating layer and comprising a first wiring pattern (322 middle layer) connected to the external connection pad; and
a semiconductor chip (330) connected to the external connection pad.
(claim 18) solder bump.
(claim 19) a second wiring pattern (322 middle layer), a third wiring pattern (322 lowest layer), a via (323).
(claim 20) a third insulating layer (321 lowest layer), a connection structure (unnumbered solder bumps).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claims 1 and 12 above, in view of Hsu US 2010/0002406 A1.
Regarding claims 5, 6, 13 and 14, Choi does not disclose:
(claim 5) further comprising a solder resist layer disposed on the first insulating layer to protect the external connection pad; (claim 6) wherein the solder resist layer includes an opening exposing the external connection pad; (claim 13) further comprising a solder resist layer disposed on the first insulating layer to protect the first external connection pad and the second external connection pad; and (claim 14) wherein the solder resist layer is disposed on a portion of the first insulating layer located between the first external connection pad and the second external connection pad.
Hsu discloses a publication from a similar field of endeavor in which:
(claim 5) further comprising a solder resist layer disposed on the first insulating layer to protect the external connection pad; (claim 6) wherein the solder resist layer includes an opening exposing the external connection pad; (claim 13) further comprising a solder resist layer disposed on the first insulating layer to protect the first external connection pad and the second external connection pad; and (claim 14) wherein the solder resist layer is disposed on a portion of the first insulating layer located between the first external connection pad and the second external connection pad (Fig. 2G; a solder resist (27a), opening (271a), connection pad (264a)).
It would have been obvious to one skilled in the art to employ the solder resist of Hsu to protect the external connection pads of Choi to provide protection to the solder connections made with the overlying chip.

Claims 7, 8, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claims 1 and 9 above, in view of Lin US 2011/0100695 A1.
Regarding claims 7, 8, 15 and 16, Choi does not disclose:
(claim 7) wherein the first insulating layer comprises a thermosetting insulating resin or a photosensitive insulating resin; (claim 8) wherein the second insulating layer comprises a glass-containing insulating material or a glass-free inorganic insulating layer; (claim 15) wherein the first insulating layer comprises a thermosetting insulating resin or a photosensitive insulating resin; (claim 16) wherein the second insulating layer comprises a glass-containing insulating material or a glass-free inorganic insulating layer.
Lin discloses a publication from a similar field of endeavor in which:
(claim 7) wherein the first insulating layer comprises a thermosetting insulating resin or a photosensitive insulating resin; (claim 8) wherein the second insulating layer comprises a glass-containing insulating material or a glass-free inorganic insulating layer; (claim 15) wherein the first insulating layer comprises a thermosetting insulating resin or a photosensitive insulating resin; (claim 16) wherein the second insulating layer comprises a glass-containing insulating material or a glass-free inorganic insulating layer (Fig. 2N; 13 insulation layer; para 0021).
It would have been obvious to one skilled in the art to employ the materials of Lin as that of the first and second insulating layers of Choi since both references base such teachings on insulating layers within PCBs. Furthermore, such materials provide sufficient insulating properties between conductive layers. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claims 17 above, in view of Lobianco et al. US 2018/0233423 A1.
Regarding claim 22, Choi does not disclose:
further comprising an encapsulation layer encapsulating the semiconductor chip.
Lobianco discloses a publication from a similar field of endeavor in which:
an encapsulation layer (130) encapsulating the semiconductor chip (100) (Fig. 1).
It would have been obvious to one skilled in the art to employ the encapsulation of Lobianco over the chip of Choi to provide further protection to the chip from the external environment.

Allowable Subject Matter
Claims 4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 4 stating “wherein the external connection pad is externally exposed, and includes a first metal layer comprising gold (Au) and a second metal layer comprising nickel (Ni) stacked in a thickness direction of the first insulating layer, and wherein the second metal layer is thicker than the first metal layer”; and of claim 10 stating “wherein thicknesses of the first and second external connection pads are substantially the same as a thickness of the first insulating layer, each of the first and second external connection pads includes a first metal layer comprising gold (Au) and a second metal layer comprising nickel (Ni) stacked in a thickness direction of the first insulating layer, and the second metal layer is thicker than the first metal layer”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894